Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190228204 A1).
	Regarding claim 1, Park (e.g., Figs. 1-15) discloses an under-screen fingerprint identification apparatus (fingerprint sensor 100), applicable for an electronic device (electronic device 10) with a liquid crystal display screen (LCD 300), comprising: 
a micro-lens array (e.g., Figs. 6-8; micro-lens array 430), disposed under a backlight module of the liquid crystal display screen (e.g., Figs. 1 and 3-5 and [0074]; backlight disposed on the bottom surface of the display panel 300); 
at least one light shielding layer (e.g., Figs. 6-8; light shielding layer 530), disposed under the micro-lens array (e.g., Figs. 6-8; micro-lens array 430), wherein the light shielding layer (e.g., Figs. 6-8; light shielding layer 530) is provided with a plurality of light transmission holes (e.g., Figs. 6-8; light transmission through-holes 535); and 
(e.g., Figs. 6-8; photo detecting array 520), disposed under the light shielding layer (e.g., Figs. 6-8; light shielding layer 530), 
wherein the micro-lens array (e.g., Figs. 6-8; micro-lens array 430) is configured to converge an optical signal (e.g., optical signal 323) with a specific direction (e.g., optical signal 323 corresponding to a specific direction) passing through the backlight module (backlight disposed on the bottom surface of the LCD panel 300) to the plurality of light transmission holes (light transmission through-holes 535), and transmit an optical signal (e.g., optical signal 322 or 324) with a non-specific direction (e.g., optical signal 322 or 324 corresponding to a specific direction) passing through the backlight module (backlight disposed on the bottom surface of the LCD panel 300) to a light shielding region of the light shielding layer (light shielding layer 530), and the optical signal (e.g., optical signal 323) with the specific direction (e.g., optical signal 323 corresponding to the specific direction) is transmitted to the photo detecting array (photo detecting array 520) through the plurality of light transmission holes (light transmission through-holes 535).

Regarding claim 2, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein (e.g., Fig. 6B is reproduced below for reference) the optical signal with the specific direction (e.g., optical signal 323 corresponding to a specific direction) is an optical signal refracted through one of a first prism film side face (side A) and a second prism film side face of a prism film in the backlight module (backlight module includes a prism sheet 410 and a backlight disposed on the top surface of the prism sheet 410); the optical signal with the non-(e.g., optical signal 323-B corresponding to a non-specific direction) includes an optical signal refracted through another of the first prism film side face and the second prism film side face (side B).

    PNG
    media_image1.png
    804
    1183
    media_image1.png
    Greyscale

Annotated version of Park’s Fig. 6B
Regarding claim 3, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the optical signal with the specific direction is an optical signal of a main optical signal refracted through one of a first prism film side face and a second prism film side face of a prism films in the backlight module (e.g., Fig. 6B reproduced above; main signal includes a first signal 323-A, which corresponds to the specific direction and is refracted through one of a first prism film side face A); the optical signal with the non-specific direction includes an optical signal of the main optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., Fig. 6B reproduced above; main signal includes a second signal 323-B, which corresponds to the non-specific direction and is refracted through one of a first prism film side face B); wherein the main optical signal is an optical signal of a main optical signal of a light source reflected by a finger (e.g., Figs. 1-8 and [0118]-[0132]; optical signal reflected by finger for fingerprint sensing).

Regarding claim 4, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 3, wherein the optical signal with the non-specific direction further includes an optical signal of a non-main optical signal passing through the first prism film side face and/or the second prism film side face (e.g., Fig. 6B reproduced above; main signal includes a second signal 323-B, which corresponds to the non-specific direction and is refracted through one of a first prism film side face B); wherein the non-main optical signal is an optical signal of a non-main optical signal of the light source reflected by the finger (e.g., Figs. 1-8 and [0118]-[0132]; optical signal reflected by finger but blocked by light shielding layer).

Regarding claim 5, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the micro-lens array includes a plurality of micro-lenses (e.g., Figs. 6-8; micro-lenses 430), and the photo detecting array includes a plurality of pixel units (e.g., Figs. 6-8; photo detector units 520); wherein a first micro-lens of the plurality of micro-lenses is configured to converge a first optical signal above the first micro-lens in the optical signal with the specific direction into a first light transmission hole of the plurality of light transmission holes corresponding to (e.g., Fig. 6B reproduced above; a first optical signal 323-A, which corresponds to the specific direction and is converged by micro-lens 430 to pass light transmission hole 535), and transmit a second optical signal above the first micro-lens in the optical signal with the non-specific direction into a light shielding region of the light shielding layer (e.g., Fig. 6B reproduced above; a second optical signal 323-B, which corresponds to the non-specific direction and is converged by micro-lens 430 and incident onto light shielding layer 530), the first optical signal is transmitted through the first light transmission hole to a first pixel unit of the plurality of pixel units corresponding to the first micro-lens (e.g., Fig. 6B reproduced above; a first optical signal 323-A, which corresponds to the specific direction and is converged by micro-lens 430 to pass light transmission hole 535 to a photo detector unit 520).

Regarding claim 6, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 5, wherein a direction of a connecting line of a center of the first light transmission hole and a center of the first micro-lens is similar to or same as a direction of the optical signal with the specific direction (e.g., Fig. 6B reproduced above; a direction of a connection line a center of the first light transmission hole 535 and a center of the first micro-lens 430 is similar to or same as a direction of the optical signal with the specific direction); a direction of a connecting line of the center of the first light transmission hole and a center of the first pixel unit is similar to or same as the direction of the optical signal with the specific direction (e.g., Fig. 6B reproduced above; a direction of a connecting line of the center of the first light transmission hole 535 and a center of the photo detector unit 520 is similar to or same as the direction of the optical signal with the specific direction).

Regarding claim 7, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the under-screen fingerprint identification apparatus further includes: a filter layer ([0104]; ban-pass filter), which is disposed in an optical path between the backlight module and the photo detecting array (Figs; 6-8 and [0104]; ban-pass filter disposed on top surface of fingerprint image sensor), and is configured to filter out an optical signal having a non-target band and transmit an optical signal having a target band ([0104]; ban-pass filter).

Regarding claim 8, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the under-screen fingerprint identification apparatus further includes: an infrared light source (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light source), configured to provide an infrared excitation light for fingerprint detection of the under-screen fingerprint identification apparatus (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light for fingerprint sensing), wherein the infrared excitation light is irradiated to at least part of the display area of the liquid crystal display screen (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light), and the at least part of the display area at least partially covers a fingerprint detecting area of the under-screen fingerprint identification apparatus (e.g., [0066], [0100], [0103], [0144], [0147]); wherein the optical signal with the specific direction includes an infrared optical signal with the specific direction of the infrared (e.g., [0100], [0103], [0104], [0144], [0147]; infrared light for fingerprint sensing).

Regarding claim 9, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 8, wherein the infrared excitation light is a main optical signal of the infrared light source (e.g., [0100], [0103], [0104], [0144], [0147]; infrared light for fingerprint sensing).

Regarding claim 10, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 9, wherein the infrared light source (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light source) is disposed under a glass cover (glass cover 200) of the electronic device (electronic device 10) and disposed side by side with a liquid crystal panel of the liquid crystal display screen (e.g. Fig. 12; infrared light source 110 and display panel 300).

Regarding claim 13, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (e.g., Figs. 12; infrared light source 110 is disposed in a non-display area).

Regarding claim 14, Park (e.g., Figs. 1-15) discloses an electronic device (electronic device 10), comprising a liquid crystal display screen (LCD 300) and an (fingerprint sensor 100), wherein the liquid crystal display screen includes a backlight module (e.g., Figs. 1 and 3-5 and [0074]; backlight disposed on the bottom surface of the display panel 300), and the under-screen fingerprint identification apparatus (fingerprint sensor 100) is disposed under the backlight module (backlight disposed on the bottom surface of the display panel 300), the under-screen fingerprint identification apparatus comprising: 
a micro-lens array (e.g., Figs. 6-8; micro-lens array 430), configured to be disposed under a backlight module of the liquid crystal display screen (e.g., Figs. 1 and 3-5 and [0074]; backlight disposed on the bottom surface of the display panel 300); 
at least one light shielding layer (e.g., Figs. 6-8; light shielding layer 530), disposed under the micro-lens array (e.g., Figs. 6-8; micro-lens array 430), wherein the light shielding layer (e.g., Figs. 6-8; light shielding layer 530) is provided with a plurality of light transmission holes (e.g., Figs. 6-8; light transmission through-holes 535); and 
a photo detecting array (e.g., Figs. 6-8; photo detecting array 520), disposed under the light shielding layer (e.g., Figs. 6-8; light shielding layer 530), 
wherein the micro-lens array (e.g., Figs. 6-8; micro-lens array 430) is configured to converge an optical signal (e.g., optical signal 323) with a specific direction (e.g., optical signal 323 corresponding to a specific direction) passing through the backlight module (backlight disposed on the bottom surface of the LCD panel 300) to the plurality of light transmission holes (light transmission through-holes 535), and transmit an optical signal (e.g., optical signal 322 or 324) with a non-specific direction (e.g., optical signal 322 or 324 corresponding to a specific direction) passing through the backlight module (backlight disposed on the bottom surface of the LCD panel 300) to a light shielding region of the light shielding layer (light shielding layer 530), and the optical signal (e.g., optical signal 323) with the specific direction (e.g., optical signal 323 corresponding to the specific direction) is transmitted to the photo detecting array (photo detecting array 520) through the plurality of light transmission holes (light transmission through-holes 535).

Regarding claim 15, Park (e.g., Figs. 1-15) discloses the electronic device according to claim 14, further comprising: an infrared light source (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light source), configured to provide an infrared excitation light for fingerprint detection of the under-screen fingerprint identification apparatus (e.g., [0066], [0100], [0103], [0144], [0147]; infrared light for fingerprint sensing), wherein the infrared excitation light is irradiated to at least part of the display area of the liquid crystal display screen (e.g., Fig. 11B or 12; [0066], [0100], [0103], [0144], [0147]; infrared light source 640 or 110), and the at least part of the display area at least partially covers the fingerprint detecting area of the under- screen fingerprint identification apparatus (e.g., Fig. 11B or 12; [0066], [0100], [0103], [0144], [0147]; under- screen fingerprint sensor 100); wherein the optical signal with the specific direction (e.g., optical signal 323 corresponding to the specific direction) includes an infrared optical signal with the specific direction of the infrared excitation light of the infrared light source passing through the backlight module after being reflected by the finger (e.g., [0100], [0103], [0104], [0144], [0147]; infrared light for fingerprint sensing).

(e.g., Figs. 1-15) discloses the electronic device according to claim 15, wherein the infrared excitation light is a main optical signal of the infrared light source (infrared light emitted from infrared light source is used for fingerprint sensing; e.g., [0100], [0103], [0104], [0144], [0147]).

Regarding claim 17, Park (e.g., Figs. 1-15) discloses the electronic device according to claim 15, wherein the infrared light source (e.g., Fig. 12; [0066], [0100], [0103], [0144], [0147]; infrared light source 110) is disposed under a glass cover (glass cover 200) of the electronic device and disposed side by side with the liquid crystal panel of the liquid crystal display screen (e.g., Fig. 12; display panel 300).

Regarding claim 20, Park (e.g., Figs. 1-15) discloses the electronic device according to claim 15, wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (e.g., Figs. 12; infrared light source 110 is disposed in a non-display area).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190228204 A1) in view of Cho (US 20170372114 A1).
Regarding claim 11, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 10,  Park (e.g., Fig. 12) discloses wherein the infrared light source 110 is attached under the glass cover 200, but does not disclose wherein the infrared light source is obliquely attached under the glass cover. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Park. The combination/motivation would provide an alternative design choice to transmit infrared light for fingerprint sensing.

Regarding claim 12, Park (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus according to claim 10, but does not disclose the infrared light transmission layer as claimed. However, Cho (e.g., Figs. 2A, 5B, and 5C) discloses wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Park. The combination/motivation would provide a light guide to transmit infrared light for fingerprint sensing.

Regarding claim 18, Park (e.g., Figs. 1-15) discloses the electronic device according to claim 17, Park (e.g., Fig. 12) discloses wherein the infrared light source 110 is attached under the glass cover 200, but does not disclose wherein the infrared light source is obliquely attached under the glass cover. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Park. The combination/motivation would provide an alternative design choice to transmit infrared light for fingerprint sensing.

Regarding claim 19, Park (e.g., Figs. 1-15) discloses the electronic device according to claim 17, 10, but does not disclose the infrared light transmission layer as (e.g., Figs. 2A, 5B, and 5C) discloses an electronic device, wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared light source and the glass cover and/or between the infrared light source and the liquid crystal display screen (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Park. The combination/motivation would provide a light guide to transmit infrared light for fingerprint sensing.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691